Dismissed and Opinion Filed May 4, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00195-CR

                    TAMELA LASHALL WEST, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-71835-T

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Osborne
      Before the Court is appellant’s April 19, 2021 motion to withdraw the appeal.

TEX. R. APP. P. 42.2(a). We grant the motion and dismiss this appeal.




                                          /Leslie Osborne//
210195f.u05                               LESLIE OSBORNE
Do Not Publish                            JUSTICE
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TAMELA LASHALL WEST,                          On Appeal from the 283rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-71835-T.
No. 05-21-00195-CR         V.                 Opinion delivered by Justice
                                              Osborne. Justices Pedersen, III, and
THE STATE OF TEXAS, Appellee                  Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 4th day of May, 2021.




                                      –2–